Eesponse to Petition fob Eehearing by
Chief Justice Hobson
— Overruling.
No question is concluded by the opinion except those therein stated. The right of any railroad company or other corporation under any contract heretofore made is not passed on as no such question is presented by the record. The matter of the construction of the part of the street to fall on the company may be regulated under the provisions of the act, unless there is some contract exempting the company from the liability, or imposing a different liability.
Petition overruled.